Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The current amendments remedy some of the previous deficiencies yet raises new indefinites issues.
	With respect to claim 1, what is “snap-fit fixing seat is sleeved on and closely fitted with each of the telescopic support” (lines 10 and 11), what is “on and closely”?
	Also, the claim recites “configured for controlling a length of the corresponding telescopic support bar”, the snap fitting seats (according to applicant’s disclosure as elements (4), in at least Fig. 1 in conjunction to Figs. 15 and 16) are merely coupled to the base rods (i.e. telescoping support bars, i.e. (2) and holding the net supports (3) in the collapsed position; at least Figs. 1-7).  There is nothing with such “holding, 
	Also, in line 26 what is “an opening degree”?
	With respect to claim 2, to what “retaining assembly” the claim referred to? is the “mounting position” for the “retaining assembly”? is it the same assembly of claim 1? 
	With respect to claim 5, applicant amended “adjusting part” to “adjusting portion”, yet never clearly explained what is such adjusting portion. What structure is such “art or portion? Furthermore, the use of the term “portion” in defining a mechanism structure as “adjusting” means, is very confusing as a “a portion” infer that not the entire mechanism is claimed.  In other words, how “a portion” (i.e. not a complete mechanism) can be used as “adjusting means”?
	With respect to claim 7, unclear to what structure the claim referred to.  Which sleeve disposed in the middle of the seats? 
	With respect to claim 8, it is yet unclear what is meant by “limiting slot defined in the respective connection sleeve and a limiting member corresponding to the limiting slot”? are these the same elements or two different structure? Are such limitations are related to the operation of the device?  Also, claim 8 seems to include “the position retaining assembly”, which as discussed above is unclear, and it is also unclear if such limitations intended to refer back to such limitations as recites in claim 2 (claim 8 is dependent indirectly from claim 1 and not claim 2).   In that regard, such limitations are very confusing, as seems as the amendments to the “position retaining assembly” is related to the adjustment of the support rods whereas the “limiting slot” is related to the snap fixing (e.g. Figs. 15 and 16).
	With respect to claim 9, it is yet unclear what is that applicant sought to claim. With respect to the previous limitations “after swinging” applicant merely changed the term “swinging” to “folding” and yet it is unclear what structure applicant is attempting to claim by such language.    It seems as applicant is attempting to claim the device with a method of using the device.  In that regard, as it has been held “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Medley US 10,022, 609 (“Medley”) in view of Ali et al US 2018/0290035 (“Ali”) and Chen US 6,716,123 (“Chen”).
	As per claim 1, Medley discloses a portable stand (training device 101)(Figs. 6-19; 6:33-8:22), comprising 
	an adjustable base (including liners members 122 and 130)(Figs, 6-12 and 6:34-61), and two net support rods mounted on the base and adjustable in angle and height (asway bars 140; which are telescopic and hinges, rotate, via clip 160, upon the liners members 122 and 130)(Figs. 9-12 and 7: 37-64); 
	wherein the base comprises telescopic support bars and two separate supporting and receiving seats, wherein two ends of each telescopic support bar are respectively connected to the two separate supporting and receiving seats, wherein a distance between the two supporting and receiving seats is adjustable by extension and retraction of the telescopic support bars (the telescoping bars are construed as the “top and bottom” linear members 122 and 130 and the separate and supporting receiving cleats are construed as the “right and left members 122 and 130”, which are supporting sway bars 140)(Fig. 10; note the examiner’s markings in conjunction to Fig. 10); 
	wherein the two net support rods are each mounted on the respective supporting and receiving seat (in 7:42-50 in conjunction to Figs. 9-12; 


Examiner’s markings

    PNG
    media_image1.png
    598
    570
    media_image1.png
    Greyscale

	With respect to the device as a portable net stand as recites in the preamble, it is noted  is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)
	With respect to support rods as “two net support rods“, it is also noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
	Since no apparent structure nor the net was positively claim, the examiner takes the position that Medley’s rods are fully capable as been “ net support rods”.
	Medley is not specific regarding the two net support rods are a rotary angle adjusting and position retaining assembly, which is configured for controlling the rotation and an opening degree of the two net support rods when the two net support rods are unfolded relative to each other when unfolding the portable net stand.
	Medley is not specific regarding wherein at least one snap-fit fixing seat is sleeved on and closely fitted with each of the telescopic support bars by a connection sleeve, and on each connection sleeve is disposed a telescopic position retaining assembly configured for controlling a length of the corresponding telescopic support bar;  wherein two net support rod clamping grooves are disposed on an upper side of each snap-fit fixing seat and configured for respectively clamping the two net support rods when the portable net stand is in a retracted state, and at least one racket clamping groove is disposed on a lower side of each snap-fit fixing seat and configured for clamping a racket when the portable net stand is in the retracted state.
	With respect to the seats are rotary angle adjusting and position retaining assembly, which is configured for controlling the rotation and an opening degree of the two net support rods when the two net support rods are unfolded relative to each other when unfolding the portable net stand, Ali discloses device 10 with rotatable telescoping poles 22-23, the poles are pivoting within their respective bracket 27 and 28, i.e. angle adjustable; [0081] and [0082]; Figs. 1-6, 11-13 and 18; [0075]-[0077]), also Figs. 3-6, 13, 15, 18 and 19 in conjunction to [0081] and [0082] regarding the bracket 27 and 28 (i.e. position and angle adjusting structure), to include an upper pin 31 to position within upper slot 33 and lower pin 32 within lower slot 35. Note also Figs. 1-4 in conjunction to [0088]-[0091] regarding the manner of rotating/pivoting the poles 22-23 via the adjuster-retaining assembly.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Medley’s two seats as rotary angle adjusting and position retaining assembly, which is configured for controlling the rotation and an opening degree of the two net support rods when the two net support rods are unfolded relative to each other when unfolding the portable net stand as taught by Ali for the reason that a skilled artisan would have been motivated by Medley’s suggestion to use the seats as rotary as stated by Medley “ 7:44-48 ”the sway bars may also be hingedly attached to the first pair of linear members, thereby allowing greater flex in the sway bar when contact is made.”
	Thus, a skilled artisan would have appreciated that such pivoting-rotating-retaining assembly as taught by Ali would have such properties as suggested by Medley (i.e. hinged-retaining system).   Such controller rotatory means would have enhance the sue of the device to control the position of the telescoping member for use in playing and practicing different sports.   
	In addition, such modification to Medley would have been a use of a known technique to improve similar device in the same way thus allowing the support rods, connected to the supporting seats to be adjusted and rotate between fold-unfold configurations in easy, safe and secure manner thus insure smooth translation between the unfold-to-fold configurations, yet allow the support rods to be securely retained in the used/unfold configuration.
	With respect to the fitting snap means, in a similar field of portable stand devices, Chen discloses the use of clamping members 80 with clamping recess 81 for clamping/holding poles 30 and 50 (i.e. ball net lacing bars to be held by connection sleeves- snap-fit fixing base provided clamping grooves) in the folded position (Figs. 1-6; 2:65:3:4; 3:44-51 and 4:60-63).  Thus, Chen discloses at least one snap-fit fixing seat is sleeved on and closely fitted with each of the telescopic support bars by a connection sleeve, and on each connection sleeve is disposed a telescopic position retaining assembly configured for controlling a length of the corresponding telescopic support bar; wherein two net support rod clamping grooves are disposed on an upper side of each snap-fit fixing seat and configured for respectively clamping the two net support rods when the portable net stand is in a retracted state.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Medley’s device with at least one snap-fit fixing seat is sleeved on and closely fitted with each of the telescopic support bars by a connection sleeve, and on each connection sleeve is disposed a telescopic position retaining assembly configured for controlling a length of the corresponding telescopic support bar; wherein two net support rod clamping grooves are disposed on an upper side of each snap-fit fixing seat and configured for respectively clamping the two net support rods when the portable net stand is in a retracted state as taught by Chen for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a portable device including means that safely and securely holding the poles in compact manner while the device in the folded-storage configuration.  Including “snap fit fixing seat” within Medley would have enhance the “foldability” of the portable device to insure that the telescoping support bars, when not in use are safely and securely organized in a compact configuration.
	With respect to some of the groove as several racket clamping grooves, it is noted that it has been held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Chen’s grooves are fully capable to be use to held rackets therewith.
	As per claim 2, with respect to wherein each supporting and receiving seat , Ali discloses a mounting position for mounting the respective rotary angle adjusting and position retaining assembly, each rotary angle adjusting and position retaining assembly comprising a rotating shaft and an disposed on the rotating shaft, wherein the rotating shaft is installed on and is rotatable relative to the mounting position of the respective  rotary angle adjusting and position retaining assembly and wherein another mounting position is provided on the rotating shaft for mounting the respective net support rod, Ali discloses device 10 with rotatable telescoping poles 22-23, the poles are pivoting within their respective bracket 27 and 28, i.e. angle adjustable; [0081] and [0082]; Figs. 1-6, 11-13 and 18; [0075]-[0077]), also Figs. 3-6, 13, 15, 18 and 19 in conjunction to [0081] and [0082] regarding the bracket 27 and 28 (i.e. position and angle adjusting structure), to include an upper pin 31 to position within upper slot 33 and lower pin 32 within lower slot 35. Note also Figs. 1-4 in conjunction to [0088]-[0091] regarding the manner of rotating/pivoting the poles 22-23 via the adjuster-retaining assembly.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Medley’s device wherein each supporting and receiving seat comprises a mounting position for mounting the respective rotary angle adjusting and position retaining assembly, each rotary angle adjusting and position retaining assembly comprising a rotating shaft and an disposed on the rotating shaft, wherein the rotating shaft is installed on and is rotatable relative to the mounting position of the respective  rotary angle adjusting and position retaining assembly and wherein another mounting position is provided on the rotating shaft for mounting the respective net support rod as taught by 
	Also, attention to Medley’s 7:44-48 ”the sway bars may also be hingedly attached to the first pair of linear members, thereby allowing greater flex in the sway bar when contact is made.”
	Thus, a skilled artisan would have appreciated that such pivoting-rotating-retaining assembly as taught by Ali would have such properties as suggested by Medley (i.e. hinged-retaining system).  
	As per claim 3, with respect to wherein each rotary angle adjusting and position retaining assembly is operative to lock the respective rotating shaft onto the respective supporting and receiving seat when the rotary angle adjusting and position retaining assembly is installed onto its mounting position, note Ali’s Figs. 18 (the lock position) and Fig. 19 (bracket) in conjunction to [0081] and [0082]; again note [0088]-[0091] as the manner of operating the device while rotating/pivoting the poles.  
	As per claim 4, with respect to wherein 34 as such limiting means.  Within the modified Ali such notch/bulge/ knob/ lump would have been within each receptacle to limit the maximum rotation of the poles 22-23 (i.e. ball net lacing bars).
	Furthermore, with respect to the location of the limiting means, it is further noted that it has been held that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Thus, a skilled artisan would have appreciated that the location of the limiting means is merely a matter of obvious engineering choice that would have not changed the nature of the limitation means to limit the maximum rotation of the poles nor would it changed the overall nature of the device as a portable ball net post.       
	As per claim 5, with respect to wherein the adjusting portion of each rotary angle adjusting and position retaining assembly comprises a rotary portion and a position retaining portion, note Ali’s Figs. 3-6, 13, 15, 18 and 19 in conjunction to [0081] and [0082] regarding the bracket 27 and 28 (i.e. position and angle adjusting structure), to include an upper pin 31 to position within upper slot 33 and lower pin 32 within lower slot 35. Note also Figs. 1-4 in conjunction to [0088]-[0091] regarding the manner of rotating/pivoting the poles 22-23.  Once again as stated above since no specific structure was claimed, in the broadest and most reasonable manner the examiner construed Ali’s brackets to include such structure of parts, rotating shaft, mounting position, and etc.   
	As per claim 9, with respect to wherein 80 (sleeves) with clamping recesses 81 (grooves) for the poles (and to be held in the grooves in the folded position).   Also, as discussed above Medley’s sway bars are fully configure to be position between fold (e.g. 7:58+” In this manner, the sway bars may be snapped onto the linear members and removed for storage in a golf bag”) and unfold position (Figs. 9-11). 
	Within the modified Medley the poles, at the retract position (after folding back) would have been position with the sleeves-grooves (as taught by Chen; e.g. Fig. 6 as the poles are at the folded, retract position). With respect racket clamping grooves for clamping rackets, as stated above, intended use of a device is not such accorded much patentability weight whereas the prior art discloses similar structure.  Accordingly, the examiner maintains his position that Chen’s grooves are fully capable to be use to held rackets therewith.
 	As per claim 10, although the prior art is not specific regarding wherein each net support rod is a triangular net support rod with a section of a triangular shape, as previously stated it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the bars as a triangular shape as for the reason that a skilled artisan would have been motivated merely as a user’s preferences/design choice, without any more. 
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medley, Ali and Chen as applied to claim 1 above, and further in view of Forman et al US 2,885,090 (“Forman”).
	As per claim 6, Medley is not specific regarding wherein there are arranged three telescopic support bars which are spatially parallel to each other, and wherein cross sections of the three telescopic support bars form a triangular shape with the three cross-sections of the respective three telescopic support bars as three vertices of the triangular shape, and with the 3Appl. No. 16/849,074 telescopic support bar in middle higher in position than the other two telescopic support bars on both sides.  
	However, Forman discloses wherein there are arranged three telescopic support bars which are spatially parallel to each other (three telescoping members 30 parallel to each other)(Figs. 1 and 4; 2:63-3:12).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Medley’s wherein there are arranged three telescopic support bars which are spatially parallel to each other as taught by Forman for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a base with plurality of supports that is configure to safely and securely support, structure there above.
	Furthermore, it is noted that Court had held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  A skilled artisan would have determined that three such support bars is nothing more a supplication of parts and no new and unexpected result is produced.
	Forman is not specific regarding and wherein cross sections of the three telescopic support bars form a triangular shape with the three cross-sections of the respective three telescopic support bars as three vertices of the triangular shape, and with the  telescopic support bar in middle higher in position than the other two telescopic support bars on both sides.  
	Although, Forman is not specific regarding such configuration, arrangement, it has been held that the particular configuration of the object is nothing more than 
one of numerous configurations a person of ordinary skill in the art would find obvious 
as a matter of users preference or design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).
	Thus, such configuration, arrangement, is nothing more than an obvious user’s choice that would have not changed the nature of the support bars as supporting means for the portable stand.
	Furthermore, as discussed above with respect to claim 4, In re Japikse it has been held that the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device.
	Thus, the operation of the support bars, as merely parallel to each other or as acclaimed triangular configuration would have function equally well.
	As per claim 7, with respect to wherein the connection sleeves of each snap-fit fixing seat comprise two support connection sleeves connected to the  telescopic support bars disposed on both sides of the supporting and receiving seats and a firm connection  sleeve connected to the telescopic support bar disposed in the middle of the supporting and receiving seats, note at least Chen’s Figs. 1A and 6 regarding the clamping members 80 (sleeves) with clamping recesses 81 (grooves) for the poles (and to be held in the grooves in the folded position).  Within the modified device, by the teachings of Forman such sleeves would have been position within the base (to include the middle part, as taught by Forman and Medley).   
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medley, Ali, Chen and Forman as applied to claim 7 above, and further in view of Henry US 4,718,674 (“Henry”).
	As per claim 8, with respect to wherein each telescopic position retaining assembly comprises a limiting slot defined in the respective connection sleeve and a limiting member corresponding to the limiting slot, and wherein a positioning slot is defined in the respective telescopic support bar, and wherein a length of the telescopic support bar is fixed after the limit member passes through the limiting slot and the positioning slot in turn when retaining the position of the respective telescopic support bar, as discussed above the examiner is unclear what is that applicant sought to claim.
	To the best of his understating the examiner construed such limitations as the snap fit seat (that are sleeved upon the support rod of the base) to be slide thereupon the rods and to be locked at a desire position.
	In that regard, attention to Henry in at least Figs. 1-4 and 3:33-4:7 as swivel clamps 5 and 6 (i.e. snap fit seat) configure to translate/travel upon support rods (frame members 1 and 2) and to be lock via tightening means 22.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the modified Medley wherein each position retaining assembly comprises a limiting slot defined in the respective connection sleeve and a limiting member corresponding to the limiting slot, and wherein a positioning slot is defined in the respective support bar, as taught by Henry for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results enhance the use of the device to accommodate different user’s size and skills.  
	Within the modified Medley, as the support bars are telescopic (as taught by Medley and Forman), and wherein a length of the telescopic support bar is fixed after the limit member passes through the limiting slot and the positioning slot in turn when retaining the position of the respective telescopic support bar.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medley, Ali and Chen as applied to claim 1 above, and further in view of Gormley US 2002/0028716 (“Gormley”).
	As per claim 11, Medley is not specific regarding wherein each supporting and receiving seat comprises a storage cavity and a detachable cover plate for opening and closing the storage cavity.
	However, in a similar field of portable stands, Gormley discloses a supporting and receiving seat comprises a storage cavity and a detachable cover plate for opening and closing the storage cavity (such as base 10 and lid 12)(Figs. 2A-5; [0056], [0057], and [0061]+).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Medley’s supporting and receiving seat comprises a storage cavity and a detachable cover plate for opening and closing the storage cavity as taught by Gormley for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield
predictable results thus enhancing the use of the device to provide storage means within the supporting seats.
	Within the Medley each supporting seat would have included such storage means.
Response to Arguments
Applicant's arguments have been fully considered but they are partially not persuasive and partially are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regard to the rejection under 35 USC 112
	Applicant’s amendments remedy some of the previous deficiencies, yet raises other indefiniteness as set forth above.  Thus, although applicant did amend the claims, such amendments are raising new indefiniteness issues as discussed in length above, and for these reasons the examiner asserts that the claims are once again rejected under 35 USC 112 as been indefinite.
In regard to the rejection under 35 USC 103
	Applicant’s arguments are moot because the new ground of rejection does not rely on references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	With respect to claim 4, applicant argued that within Ali, which the examiner once more relied in the rejection of claim 4 is not such “limiting bulge” and stated “The notch 34 is a virtual feature, more particularly a notch at the end of the slot 33 where the support pole 22 is securely held, while the claimed limiting bulge is a solid feature namely a protrusion against which the respective support rod abuts at its maximum rotation angle.”
	The examiner respectfully disagrees and asserts that A) applicant argues much more he actually claimed, and these are applicant’s own conclusion not based upon the teachings of the prior art nor what such teachings would have suggested to a person of ordinary skill in the art.
	First and foremost, what is meant by “a virtual feature”? the notch is real, and very much function as limiting means.
	In that regard attention to at least Ali’s Fig.  19 as reproduce hereinafter, which clearly shows “an actual” limiting slot/notch 34.
 
    PNG
    media_image2.png
    854
    938
    media_image2.png
    Greyscale

	
	In addition, with regard to the term “bulge”, the online Merriam-Webster define bulge as--to become swollen or protuberant; to bend outward—
	Once again, as noted within Ali’s Fig. 19 it is clear that notch 34 is “to become swollen or protuberant; to bend outward”, i.e. a bulge.
	Now, with respect to the limiting prosperities of the bulge as limiting the movement/angle/rotation of the support rods, attention to at least [0082], as Ali states” The upper slots 33 end in notches 34. When the respective support pole 22, 23 reaches the raised position, the upper pin 31 will become disposed within the notches 34. Accordingly, the notches 34 operate to retain the respective support pole 22, 23 in the raised position.”
	Thus, it is clear that the notch, i.e. bulge, is a limiting means to the maximum rotation of the support rods 22-23.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      3/16/2022

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711